Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 22,
2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00437-CV

                          ALI CHOUDHRI, Appellant

                                        V.

  JP MORGAN CHASE BANK, NATIONAL ASSOCIATION; CAPITAL
  ONE, NATIONAL ASSOCIATION; WACHOVIA BANK, NATIONAL
  ASSOCIATION; WELLS FARGO BANK, NATIONAL ASSOCIATION
    AND ROBERT GOMEZ C/O WELLS FARGO BANK, NATIONAL
                  ASSOCIATION, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-25925

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed February 19, 2013. On October
10, 2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Christopher, Donovan, and Brown.




                                        2